DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 35 is objected to because of the following informalities:  In line 1, it appears “wherein method” should read --wherein the method--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mixture of vaporized water and organic liquid" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  While line 4 recites that the temperature is sufficient to vaporize water, there is no recitation of vaporized water coming out of the body or mixing with the organic liquid.
Claim 23 recites the limitation "the chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation will be interpreted as --the container--.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation “at least about 5°C”, and the claim also recites “at least about 10°C” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 27 recites the limitation "the pressure inside the chamber" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as a chamber has not been previously recited.  Is claim 27 intended to depend from claim 26?
Regarding claim 27, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation “equal to or less than about 200 mbar”, and the claim also recites “equal to or less than about 100 mbar” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 28 recites the limitation "the pressure inside the chamber" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as a chamber has not been previously recited.  Is claim 28 intended to depend from claim 26 or claim 27?
Claim 28 recites the limitation "the organic liquid that is introduced into the chamber" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 only recites “a container”, not a chamber, and there is no recitation of introducing the organic liquid.
Claim 32 recites the limitation "the channels" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitations "the pressure", “the temperature”, and “the chamber” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.  Also note that claim 37, which depends from claim 35, also recites “the chamber” in line 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 22-25, and 29-31is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura ‘969 (US 6,752,969 B1) in view of Barksdale ‘190 (US 2,507,190).
Regarding claim 1, Nishimura ‘969 teaches removing water from a ceramic green body (column 4, lines 12-16), but is silent regarding immersing the ceramic green body in an organic liquid in a container.  In analogous art of removing water from a body, Barksdale ‘190 suggest:
immersing the body in an organic liquid in a container (column 2, lines 16-26)
the organic liquid is at a temperature sufficient to vaporize water in the body (column 3, lines 25-26)
removing a mixture of vaporized water and organic liquid from the container (column 1, lines 31-38; column 2, lines 48-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nishimura ‘969 by removing water from the body in the manner suggested by Barksdale ‘190 as a substitution of drying methods for a body having water therein.
Regarding claim 22, Barksdale ‘190 suggests that the organic liquid may be utilized again and again (column 3, lines 9-15), and that liquid removed from the tank is strained to remove contaminants (column 1, lines 31-38).  While Barksdale ‘190 does not explicitly described separating the organic liquid and vaporized water, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order for the organic liquid to not be contaminated for removing water from subsequent bodies.
Regarding claim 23, Barksdale ‘190 further suggests the organic liquid is re-heated upon leaving the container and re-introduced into the container (column 3, lines 9-15; column 1, lines 18-31; column 2, lines 34-46) for the benefit of drying additional bodies.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nishimura ‘969 by removing water from the body in the manner suggested by Barksdale ‘190 as a substitution of drying methods for bodies having water therein.
Regarding claim 24, Barksdale ‘190 further suggests the temperature of the organic liquid is equal to or greater than the vaporization temperature of water (column 3, lines 25-26).
Regarding claim 25, Barksdale ‘190 further suggests the tempertuare of the organic liquid is at least about 5°C or at least 10°C greater than the vaporization temperature of water (column 3, lines 25-26).
Regarding claim 29, Barksdale ‘190 further suggests the organic liquid is not miscible with water (column 2, lines 22-24).
Regarding claim 30, Barksdale ‘190 further suggests the organic liquid comprises paraffin (column 2, lines 22-24), which is an alkane.  Paraffin can either be straight or branched chain, and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nishimura ‘969 and Barskdale ‘190 by utilizing one or more branched-chain alkane(s) as one of two kinds of paraffin.
Regarding claim 31, Nishimura ‘969 further teaches the ceramic green body is a ceramic honeycomb structure (column 4, lines 12-16).

Claim(s) 21, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura ‘969 (US 6,752,969 B1) and Barksdale ‘190 (US 2,507,190) in view of Saito ‘452 (US 2014/0007452 A1).
Regarding claim 21, Barksdale ‘190 is silent regarding the organic liquid continuously flowing into and out of the container during immersion.  In analogous art of drying ceramic bodies, Saito ‘452 suggests drying a ceramic honeycomb structure by continuously flowing a drying fluid into and out of a container containing the drying for the benefit of carrying away fluid containing solvent (water) removed from the body (¶ [0036], [0041], [0052], [0065]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nishimura ‘9697 and Barksdale ‘190 by continuously 
Regarding claim 32, Nishimura ‘969 and Barksdale ‘190 are silent regarding the organic liquid flowing through channels of the ceramic honeycomb structure.  Barksdale ‘190 does, however, suggest that substantially the entire area of each body is exposed (column 3, lines 17-21), and walls of channels of the ceramic honeycomb structure of Nishimura ‘969 would be part of the area of the body.  Further, Saito ‘452 suggests drying a ceramic honeycomb structure by flowing a drying fluid through channels of the ceramic honeycomb structure for the benefit of drying the structure throughout (¶ [0052], [0064]-[0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nishimura ‘969 and Barksdale ‘190 by flowing the organic liquid through channels of the honeycomb body for the benefit of drying the structure throughout, as suggested by Saito ‘452.
Regarding claim 33, Nishimura ‘969 and Barksdale ‘190 are silent regarding the ceramic honeycomb body being placed on a perforated support.  Saito ‘452 suggests drying a ceramic honeycomb structure by placing it on a perforated support for the benefit of providing access of the drying fluid to interior channels of the ceramic honeycomb structure and drying the structure throughout (¶ [0045], [0046], [0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nishimura ‘969 and Barksdale ‘190 by placing the ceramic honeycomb structure on a perforated support for the benefit of providing access of the organic liquid to interior channels of the ceramic honeycomb structure and drying the structure throughout, as suggested by Saito ‘452.

Claim(s) 26-28 and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura ‘969 (US 6,752,969 B1) and Barksdale ‘190 (US 2,507,190) in view of Fuji ‘530 (US 2016/0046530 A1).
Regarding claim 26, Nishimura ‘969 and Barksdale ‘190 further suggest the process is carried out in a chamber (Barksdale ‘190 - steel tank A), but are silent regarding pressure inside the chamber being reduced.  In analogous art of drying ceramic bodies, Fuji ‘530 suggests carrying out a drying process in a chamber in which a ceramic body is immersed in a drying liquid, wherein pressure inside the chamber is reduced for the benefit of removing any residual drying liquid from the body (¶ [0036], [0039], [0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nishimura ‘969 and Barksdale ‘190 by reducing pressure inside the chamber for the benefit of removing any residual drying liquid from the body, as suggested by Fuji ‘530.
Regarding claim 27, Fuji ‘530 suggests reducing pressure as described above, and further suggests that the pressure is less than 1 atm, or 1013.25 mbar, which includes the claimed range (¶ [0010], [0039]).
Regarding claim 28, Fuji ‘530 suggests reducing pressure as described above, and further suggests that the pressure is less than 1 atm, or 1013.25 mbar, which includes the claimed range (¶ [0010], [0039]).  Barksdale ‘190 suggests the organic liquid as described above, and further suggests that the organic liquid that is introduced into the container is equal to or greater than about 55°C (column 3, lines 25-26).
Regarding claim 34, Nishimura ‘969 and Barksdale ‘190 are silent regarding the vaporized water and organic liquid being removed using a vacuum pump.  Fuji ‘530 suggests carrying out a drying process in a chamber in which a ceramic body is immersed in a drying liquid, and the liquid with the solvents removed from the ceramic body are removed using a vacuum pump for the benefit of removing any residual liquid from the body (Fig. 1; ¶ [0039], [0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nishimura ‘969 and Barksdale ‘190 by removing the vaporized water and organic liquid using a vacuum pump for the benefit of removing any residual liquid from the body, as suggested by Fuji ‘530.
Regarding claim 35, Nishimura ‘969 and Barksdale ‘190 are silent regarding reducing pressure and increasing temperature inside the container after the mixture of vaporized water and organic liquid is removed.  Fuji ‘530 suggests carrying out a drying process in a chamber in which a ceramic body is immersed in a drying liquid, wherein pressure inside the chamber is reduced after the drying liquid is removed for the benefit of removing any residual liquid from the body (¶ [0036], [0039], [0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nishimura ‘969 and Barksdale ‘190 by reducing pressure inside the chamber after the mixture of vaporized water and organic liquid is removed for the benefit of removing any residual drying liquid from the body, as suggested by Fuji ‘530. Fuji ‘530 further states that this step can be effected at room temperature, but it does not limit it thereto (¶ [0010], [0039], [0040]), and thus recognizes temperature as having an effect on drying.  Since Fuji ‘530 aims to improve drying speed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in the combination of teachings of Nishimura ‘969, Barksdale ‘190, and Fuji ‘530, an increase in temperature would further aid drying speed.
Regarding claim 36, Fuji ‘530 suggests reducing pressure as described above, and further suggests that the pressure is less than 1 atm, or 1013.25 mbar, which includes the claimed range (¶ [0010], [0039]).
Regarding claim 37, Barksdale ‘190 further suggests solvent vapor having a temperature equal to or greater than about 100°C is introduced into the chamber (column 3, lines 25-31 - wherein water is a solvent, and it is vaporized from the body in the chamber in approximately 250°F, or about 121°C, liquid).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741